     Case 3:19-cv-00710 Document 34 Filed 12/30/19 Page 1 of 2 PageID #: 720



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


JONATHAN R., et al.,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 3:19-cv-00710

JIM JUSTICE, et al.,

                              Defendants.



                                            ORDER


       On December 30, 2019, this Court held a telephonic scheduling conference in the above-

styled case. For reasons more fully stated on the record at that hearing, the Court DENIES

Defendants’ motion to stay [ECF No. 26]. Further, the Court CONTINUES the telephonic

scheduling conference to January 16, 2020, at 10:00 a.m.       The call-in information for the call

is as follows: 703-724-3100, then dial 4002661# to be placed on hold pending the start of the call.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER:         December 30, 2019
Case 3:19-cv-00710 Document 34 Filed 12/30/19 Page 2 of 2 PageID #: 721
